Under a valid law, on regular proceedings instituted by the banking commissioner, the court made a valid order approving a plan of reorganization, levied an assessment on stockholders, declared it due and payable forthwith, and ordered its enforcement by the custodian. There having been no appeal from the order, the executrix paid the assessment and had receipt from the custodian in full payment and satisfaction of it. No claim is made that it was not paid in the manner authorized by the order of the court.
While, ordinarily, credit of bank deposits cannot be made upon an assessment, the court approved the plan which authorized such credit. Whether right or wrong the order of the court having jurisdiction was final.
By the judicial proceedings, any option of the parties to withdraw from the plan became withdrawn. It was merged into the court's order and all parties became bound thereby. The order constituted the legal reorganization. The reopening was another matter. I find no authority under the statute or elsewhere under which the banking commissioner, or directors of the bank, by action or non-action, can change the order of the court or defeat rights accrued thereunder.
Judgment should be reversed, with costs.
WIEST, J., concurred with FEAD, C.J. *Page 593